   Case 1:20-cv-00107-B Document 1 Filed 02/24/20 Page 1 of 10    PageID #: 1




                IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF ALABAMA
                              MOBILE DIVISION

Kishana Mighty,                                Case No.:

               Plaintiff,

      vs.                                      COMPLAINT

Equifax Information Services, LLC,
a Georgia limited liability company, and       JURY TRIAL DEMAND
WebBank Corporation,
a foreign corporation,

               Defendants.



      NOW COMES THE PLAINTIFF, KISHANA MIGHTY, BY AND

THROUGH COUNSEL, MATTHEW LANDREAU, ESQ., and for her Complaint

against the Defendants, pleads as follows:

                                JURISDICTION

   1. Jurisdiction of this court arises under 15 U.S.C. §1681p.

   2. This is an action brought by a consumer for violation of the Fair Credit

      Reporting Act (15 U.S.C. §1681, et seq. [hereinafter “FCRA”]).




                                           1
Case 1:20-cv-00107-B Document 1 Filed 02/24/20 Page 2 of 10        PageID #: 2




                                  VENUE

3. The transactions and occurrences which give rise to this action occurred in the

   City of Mobile, Mobile County, Alabama.

4. Venue is proper in the Southern District of Alabama, Mobile Division.


                                 PARTIES

5. Plaintiff is a natural person residing in City of Mobile, Mobile County,

   Alabama.

6. The Defendants to this lawsuit are:

      a. Equifax Information Services, LLC (“Equifax”) is a Georgia limited

         liability company that conducts business in the State of Alabama; and

      b. WebBank Corporation (“WebBank”) is a foreign corporation that

         conducts business in the State of Alabama.


                       GENERAL ALLEGATIONS

7. WebBank is inaccurately reporting its tradeline (“Errant Tradeline”) on

   Plaintiff’s Equifax credit disclosure with an erroneous monthly payment

   amount of $20.00.

8. The account reflected by the Errant Tradeline was charged off and closed.

   Plaintiff no longer has an obligation to make monthly payments to WebBank.




                                      2
Case 1:20-cv-00107-B Document 1 Filed 02/24/20 Page 3 of 10           PageID #: 3




9. The Errant Tradeline should be reported by WebBank with a monthly

   payment of $0.00. Per credit reporting industry standard and the Credit

   Reporting Resource Guide, which is the credit reporting manual created by

   the three major credit bureaus, no furnisher may report a monthly payment on

   a closed account.

10.On May14, 2019, Plaintiff obtained her Equifax credit disclosure and noticed

   the Errant Tradeline inaccurately reporting with erroneous monthly payment

   amount.

11.On or about June 27, 2019, Plaintiff submitted letter to Equifax disputing the

   Errant Tradeline.

12.In her dispute letter, Plaintiff explained that the account reflected by the Errant

   Tradeline was charged off and closed. Plaintiff no longer has an obligation to

   make monthly payments the WebBank. Accordingly, Plaintiff asked Equifax

   to report the Errant Tradeline with the monthly payment amount of $0.00.

13.Equifax forwarded Plaintiff’s consumer dispute to WebBank.

14.WebBank received Plaintiff’s consumer dispute from Equifax.

15.WebBank did not consult the Credit Reporting Resource Guide as part of its

   investigation of Plaintiff’s dispute.

16.Plaintiff had not received Equifax’s investigation results. Therefore, on

   August 23, 2019, Plaintiff obtained her Equifax credit disclosure, which


                                           3
 Case 1:20-cv-00107-B Document 1 Filed 02/24/20 Page 4 of 10            PageID #: 4




    showed that Equifax and WebBank failed or refused to report the scheduled

    monthly payment as $0.00 on the Errant Tradeline.

 17.As a direct and proximate cause of the Defendants’ negligent and/or willful

    failure to comply with the Fair Credit Reporting Act, 15 U.S.C. § 1681,

    et seq., Plaintiff has suffered credit and emotional damages. Plaintiff has also

    experienced undue stress and anxiety due to Defendants’ failure to correct the

    errors in her credit file or improve her financial situation by obtaining new or

    more favorable credit terms as a result of the Defendants’ violations of the

    FCRA.


                                   COUNT I

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                       WEBBANK

 18. Plaintiff realleges the above paragraphs as if recited verbatim.

 19.After being informed by Equifax of Plaintiff’s consumer dispute of the

    scheduled monthly payment amount, WebBank negligently failed to conduct

    a proper investigation of Plaintiff’s dispute as required by 15 USC 1681s-2(b).

 20.WebBank negligently failed to review all relevant information available to it

    and provided by Equifax in conducting its reinvestigation as required by 15

    USC 1681s-2(b) and failed to direct Equifax to report the Errant Tradeline

    with a $0.00 monthly payment amount.


                                        4
  Case 1:20-cv-00107-B Document 1 Filed 02/24/20 Page 5 of 10             PageID #: 5




   21.The Errant Tradeline is inaccurate and creates a misleading impression on

      Plaintiff’s consumer credit file with Equifax, to which it is reporting such

      tradeline.

   22.As a direct and proximate cause of WebBank’s negligent failure to perform

      its duties under the FCRA, Plaintiff has suffered damages, mental anguish,

      suffering, humiliation, and embarrassment.

   23.WebBank is liable to Plaintiff by reason of its violations of the FCRA in an

      amount to be determined by the trier of fact together with reasonable

      attorneys’ fees pursuant to 15 USC 1681o.

   24.Plaintiff has a private right of action to assert claims against WebBank arising

      under 15 USC 1681s-2(b).

      WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment

against the Defendant WebBank for damages, costs, interest, and attorneys’ fees.


                                    COUNT II

 WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                       WEBBANK

   25. Plaintiff realleges the above paragraphs as if recited verbatim.

   26.After being informed by Equifax that Plaintiff disputed the accuracy of the

      information it was providing, WebBank willfully failed to conduct a proper




                                          5
  Case 1:20-cv-00107-B Document 1 Filed 02/24/20 Page 6 of 10           PageID #: 6




      reinvestigation of Plaintiff’s dispute, and willfully failed to direct Equifax to

      report the Errant Tradeline with a $0.00 monthly payment amount.

   27.WebBank willfully failed to review all relevant information available to it and

      provided by Equifax as required by 15 USC 1681s-2(b).

   28.As a direct and proximate cause of WebBank’s willful failure to perform its

      duties under the FCRA, Plaintiff has suffered damages, mental anguish,

      suffering, humiliation, and embarrassment.

   29.WebBank is liable to Plaintiff for either statutory damages or actual damages

      she has sustained by reason of its violations of the FCRA in an amount to be

      determined by the trier of fact, together with an award of punitive damages in

      the amount to be determined by the trier of fact, as well as for reasonable

      attorneys’ fees and she may recover therefore pursuant to 15 USC 1681n.


      WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment

against the Defendant WebBank for the greater of statutory or actual damages, plus

punitive damages, along with costs, interest, and attorneys’ fees.




                                          6
Case 1:20-cv-00107-B Document 1 Filed 02/24/20 Page 7 of 10           PageID #: 7




                                 COUNT III

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                    BY EQUIFAX

30.Plaintiff realleges the above paragraphs as if recited verbatim.

31.Defendant Equifax prepared, compiled, issued, assembled, transferred,

   published, and otherwise reproduced consumer reports regarding Plaintiff as

   that term is defined in 15 USC 1681a.

32.Such reports contained information about Plaintiff that was false, misleading,

   and inaccurate.

33.Equifax negligently failed to maintain and/or follow reasonable procedures to

   assure maximum possible accuracy of the information it reported to one or

   more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).

34. After receiving Plaintiff’s consumer dispute to the Errant Tradeline, Equifax

   negligently failed to conduct a reasonable reinvestigation as required by 15

   U.S.C. 1681i.

35.As a direct and proximate cause of Equifax’s negligent failure to perform its

   duties under the FCRA, Plaintiff has suffered actual damages, mental anguish

   and suffering, humiliation, and embarrassment.

36.Equifax is liable to Plaintiff by reason of its violation of the FCRA in an

   amount to be determined by the trier of fact together with her reasonable

   attorneys’ fees pursuant to 15 USC 1681o.
                                       7
   Case 1:20-cv-00107-B Document 1 Filed 02/24/20 Page 8 of 10           PageID #: 8




      WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment

against Equifax for actual damages, costs, interest, and attorneys’ fees.



                                    COUNT IV

    WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                       BY EQUIFAX

   37.Plaintiff realleges the above paragraphs as if recited verbatim.

   38.Defendant Equifax prepared, compiled, issued, assembled, transferred,

      published, and otherwise reproduced consumer reports regarding Plaintiff as

      that term is defined in 15 USC 1681a.

   39.Such reports contained information about Plaintiff that was false, misleading,

      and inaccurate.

   40.Equifax willfully failed to maintain and/or follow reasonable procedures to

      assure maximum possible accuracy of the information that it reported to one

      or more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).

   41. After receiving Plaintiff’s consumer dispute to the Errant Tradeline, Equifax

      willfully failed to conduct a reasonable reinvestigation as required by 15

      U.S.C. 1681i.




                                          8
  Case 1:20-cv-00107-B Document 1 Filed 02/24/20 Page 9 of 10         PageID #: 9




   42.As a direct and proximate cause of Equifax’s willful failure to perform its

      duties under the FCRA, Plaintiff has suffered actual damages, mental anguish

      and suffering, humiliation, and embarrassment.

   43.Equifax is liable to Plaintiff by reason of its violations of the FCRA in an

      amount to be determined by the trier of fact together with her reasonable

      attorneys’ fees pursuant to 15 USC 1681n.


      WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment

against Defendant Equifax for the greater of statutory or actual damages, plus

punitive damages along with costs, interest, and reasonable attorneys’ fees.


                                JURY DEMAND

      Plaintiff hereby demands a trial by Jury.



DATED: February 24, 2020



                                             By: /s/ Matthew Landreau
                                             Matthew Landreau
                                             Bar No. 301329
                                             22142 West Nine Mile Road
                                             Southfield, MI 48033
                                             Telephone: (248) 353-2882
                                             Facsimile: (248) 353-4840
                                             E-Mail: matt@crlam.com
                                             Attorneys for Plaintiff,
                                             Kishana Mighty

                                         9
Case 1:20-cv-00107-B Document 1 Filed 02/24/20 Page 10 of 10   PageID #: 10




                                   10
